Citation Nr: 0627146	
Decision Date: 08/28/06    Archive Date: 09/06/06

DOCKET NO.  03-24 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Providence, Rhode Island



THE ISSUES

1.  Entitlement to service connection for claimed cervical 
stenosis, spondyliytic disease C6-7.

2.  Entitlement to service connection for claimed left arm 
and hand numbness, to include as secondary to the claimed 
cervical stenosis, spondylitic disease C6-7.

3.  Entitlement to service connection for a claimed right 
knee bone spur.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1974 to June 
1975 and from September 1976 to September 1979.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision issued by 
the RO.  

The Board remanded the case back to the RO for further 
development of the record in July 2005.  



FINDINGS OF FACT

1.  The veteran did not manifest complaints or findings 
referable to a cervical spine disorder, a left arm or hand 
disorder or a right knee condition in service or for many 
years thereafter.  

2.  Neither the currently demonstrated cervical stenosis, 
spondylitic disease at C6-7 nor the related findings of left 
arm and hand numbness is shown to be due to any event or 
incident of his period of active service.  

3.  The currently demonstrated right knee bone spur is not 
shown to be due to any event or incident of the veteran's 
period of active service.  



CONCLUSIONS OF LAW

1.  The veteran's disability manifested by cervical stenosis, 
spondylitic disease C6-7 is not due to disease or injury that 
was incurred in or aggravated by service; nor may any 
arthritis be presumed to have been incurred therein.  
38 U.S.C.A. §§ 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).  

2.  The veteran's disability manifested by left arm and hand 
numbness is not due to disease or injury that was incurred in 
or aggravated by service.  38 U.S.C.A. §§ 1112, 1113, 5103, 
5103A, 5107, 7104 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.303, 3.307, 3.309 3.310 (2005).  

3.  The veteran's disability manifested by right knee bone 
spur is not due to disease or injury that was incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1112, 1113, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2005).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's duties

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  Regulations implementing the VCAA 
provisions have since been published.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claims, 
and no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claims.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  

Specifically, the RO has obtained records of treatment 
reported by the veteran and has afforded him a comprehensive 
VA examination addressing his claimed disorders.  There is no 
indication from the record of additional medical treatment 
for which the RO has not obtained, or made sufficient efforts 
to obtain, corresponding records.  

The Board is also satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
his claims in an August 2001 letter.  By this letter, the RO 
also notified the veteran of exactly which portion of that 
evidence was to be provided by him and which portion VA would 
attempt to obtain on his behalf.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

In this letter, the veteran was also advised to submit 
additional evidence to the RO, and the Board finds that this 
instruction is consistent with the requirement of 38 C.F.R. 
§ 3.159(b)(1) that VA request that a claimant provide any 
evidence in his or her possession that pertains to a claim.  

Recently, in Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) held that while the VCAA notice 
need not be contained in a single communication, post-
decisional documents (e.g., Statements or Supplemental 
Statements of the Case) cannot satisfy the duty to notify.  

The Federal Circuit further held that such notice should be 
sent prior to the appealed rating decision or, if sent after 
the rating decision, before a readjudication of the appeal.  
Id.  

Here, the noted VCAA letter was issued prior to the appealed 
March 2002 rating decision.  Moreover, as indicated above, 
the RO has taken all necessary steps to both notify the 
veteran of the evidence needed to substantiate his claim and 
assist him in developing relevant evidence.  

The Board is also aware of the considerations of the United 
States Court of Appeals for Veterans Claims (Court) in 
Dingess/Hartman v. Nicholson, Nos. 01-1917 & 02-1506 (March 
3, 2006), regarding the need for notification that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
However, the absence of such notification is not prejudicial 
in this case, involving only service connection claims.  

With service connection cases, no disability rating or 
effective date is assigned when service connection is 
denied.  Also, in cases where service connection is granted, 
it is the responsibility of the agency of original 
jurisdiction (here, the RO) to address any notice defect with 
respect to the rating and effective date elements when 
effectuating the award.  Id.  

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of his claim in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).  


II.  Applicable laws and regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

Additionally, a disability which is proximately due to, or 
results from, another disease or injury for which service 
connection has been granted shall be considered a part of the 
original condition.  38 C.F.R. § 3.310(a).  


III.  Cervical spine and left arm and hand numbness

The Board notes initially that the veteran was not treated 
for his cervical spine disability in service or until 
approximately twenty years thereafter.  See Maxson v. Gober, 
230 F.3d 1330 (Fed.Cir. 2000) (evidence of a prolonged period 
without medical complaint after service can be considered 
along with other factors in reaching a determination on a 
service connection claim).  

From February 1999 to September 1999, the veteran received 
private physical therapy treatment for his cervical spine 
disability.  In a July 1999 neurosurgical consultation, the 
veteran reported neck discomfort associated with pain and 
numbness radiating down the outside of his left arm.  He 
reported undergoing physical therapy for this cervical spine 
disability, but stated the therapy only helped to a mild 
degree.  

The examiner diagnosed cervical stenosis on the left 
neuroforamen at the C6, 7 level with left sided radicular 
symptoms.  The veteran was treated with an aggressive anti-
inflammatory regimen and started on a home cervical traction 
program.  Surgery was not prescribed at that time.  

In January 2006, following the recent remand, the veteran was 
afforded a VA examination.  During the examination, the 
veteran reported injuring his cervical spine during training 
in October of 1977.  He reported rolling down a hill about 8 
to 10 feet and hitting his back on a rock.  He stated he was 
treated by a field corpsman and given muscle relaxers.  He 
reported being kicked in the back two months later during 
horseplay.  He reported being seen at the base infirmary in 
Okinawa and again treated with muscle relaxers.  

The veteran also reported that his left arm began going numb 
in 1999.  He complained the numbness extended down his arm to 
his hand.  He described the numbing pain as being a 2 on a 
scale of 1-10.  He reported the left arm numbness was related 
to his cervical neck disability.  

The examination revealed cervical stenosis of spondylitic 
disease and left arm and hand numbness secondary to the 
cervical stenosis.  The medical examiner reviewed the medical 
records associated with the claims file and opined that the 
veteran's cervical spine disability and left arm and hand 
numbness  were less likely than not related to the veteran's 
period of military service.  

In giving this opinion the examiner noted that the veteran 
did not seek treatment until 20 years after his period of 
military service and further that he had had no recorded 
treatment since 1999.  

Given the VA examiner's opinion, the Board finds that the 
veteran's claim of service connection for the cervical 
stenosis, spondylitic disease C6-7 is not warranted.  

As the cervical stenosis has not been shown to be service 
connected, the resulting claimed left arm and hand numbness 
will not be addressed on a secondary basis, but rather must 
be reviewed on a direct service connection basis.  

Given the VA examiner's opinion, the Board finds that service 
connection for the left arm and hand numbness is not 
warranted.  

Currently, the only evidence of record supporting the 
veteran's claims is the July 2004 Statement made by the 
veteran's representative.  The representative, however, has 
not been shown to possess the requisite medical training or 
credentials needed to render a diagnosis or a competent 
opinion as to medical causation.  

Accordingly, the representative's statement does not 
constitute competent medical evidence and lacks probative 
value.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992); see also Routen v. Brown, 10 Vet. App. 183, 186 
(1997), aff'd, 142 F.3d 1434 (Fed. Cir. 1988); YT v. Brown, 9 
Vet. App. 195, 201 (1996).  

The preponderance of the evidence is against the veteran's 
claims of service connection for cervical stenosis and left 
arm and hand numbness.  Hence, the appeal must be denied.  


IV.  Right knee bone spur

In the present case the Board notes the veteran's service 
medical records are devoid of complaints or findings 
referable to a right knee bone spur.    

Subsequent to service, the veteran underwent a private knee 
examination in November 1998.  The X-ray studies taken of the 
knees showed osseous structures to be intact with no 
fracture, subluxation, or destructive change.  There was 
prominence of the tibial tubercle.  The joint spaces were 
preserved.  No loose bodies or soft tissue calcifications 
were seen.  

In January 2006, following the recent remand, the veteran was 
afforded a VA examination.  During the examination, the 
veteran reported banging his right knee while in training.  
He denied reporting the knee condition while in service.  He 
reported the constant right knee pain as a 3 on a scale of 1-
10.  He reported having weakness, stiffness and instability.  

The examination revealed a bone spur of the right knee.  The 
medical examiner reviewed the medical records associated with 
the claims file and opined that the veteran's right knee bone 
spur was less likely than not related to the veteran's period 
of military service.  

Here, the only evidence of record supporting the veteran's 
claim is the July 2004 Statement made by the veteran's 
representative.  As noted above the representative, however, 
has not been shown to possess the requisite medical training 
or credentials needed to render a diagnosis or a competent 
opinion as to medical causation.   See Espiritu, 2 Vet. App. 
at 494-95.  

Given the VA examiner's opinion, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of service connection for right knee bone spur.  Hence, the 
appeal must be denied.  

The Board acknowledges that VA is statutorily required to 
resolve the benefit of the doubt in favor of the veteran when 
there is an approximate balance of positive and negative 
evidence regarding the merits of an outstanding issue.  As 
noted above, that doctrine is not applicable in this case 
because the preponderance of the evidence is against the 
veteran's claim.  See Gilbert, 1 Vet. App. at 55 (1990); 38 
U.S.C.A. § 5107(b).  



ORDER

Service connection for cervical stenosis, spondylitic disease 
C6-7 is denied.  

Service connection for left arm and hand numbness, to include 
as secondary to the claimed cervical stenosis is denied.  

Service connection for right knee bone spur is denied.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals


 Department of Veterans Affairs


